           Case 1:20-cr-00121-NONE-SKO Document 30 Filed 03/05/21 Page 1 of 2


 1   David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
 2
     1060 Fulton Street, Suite 810
 3   Fresno, CA 93721
     Tel. (559) 495-1558
 4   Fax. (559) 495-1004
 5
     davidbalakian@sbcglobal.net

 6   Attorney for Defendant, JOSE JESUS GARCIA-HERRERA
 7

 8                               UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       )   Case No.: 1:20-CR-00121-NONE-SKO
12                                                   )
                                                     )   STIPULATION AND ORDER FOR
13                         Plaintiff,                )   TEMPORARY MODIFICATION OF
                                                     )   CONDITIONS OF RELEASE
14   vs.                                             )
                                                     )
15
     JOSE JESUS GARCIA-HERRERA,                      )
                                                     )
16                                                   )
                           Defendant.
17

18

19          On July 30, 2020, Mr. Garcia-Herrera was allowed pretrial release and ordered to reside

20   with his brother Efren Garcia and his family. To date, Mr. Garcia-Herrera has been in full

21   compliance.
22          Recently, Mr. Garcia-Herrera’s father has become seriously ill in Mexico. His brother
23   Efren Garcia would like to travel to Mexico and care for their father.
24          Mr. Garcia-Herrera is requesting he be allowed to reside with his nephew Jorge
25   Rodriguez and his family for the next ninety days, from March 8, 2021 to June 8, 2021.
26          Pretrial services is in agreement and requested I file a stipulation and order with the court.
27

28

                 STIPULATION AND ORDER FOR TEMPORARY MODIFICATION OF CONDITIONS OF

                                               RELEASE - 1
          Case 1:20-cr-00121-NONE-SKO Document 30 Filed 03/05/21 Page 2 of 2


 1          Dated: March 5, 2021                  /s/ DAVID BALAKIAN
                                                  David Balakian,
 2
                                                  Attorney for Defendant
 3
            Dated: March 5, 2021                  /s/ KATHLEEN A. SERVATIUS
 4                                                Kathleen A. Servatius,
 5
                                                  Assistant United States Attorney
                                                  Stipulation has been agreed to by Ms. Servatius
 6

 7

 8

 9
                                                 ORDER
10
            It is hereby ordered Jose Jesus Garcia-Herrera shall reside with Jorge Rodriguez from
11
     March 8, 2021 to June 8, 2021. After that period, Jose Jesus Garcia-Herrera shall return to reside
12
     with Efren Garcia.
13
            All other terms and conditions shall remain in full force and effect.
14

15
     IT IS SO ORDERED.
16

17      Dated:     March 5, 2021                              /s/ Barbara   A. McAuliffe            _
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                 STIPULATION AND ORDER FOR TEMPORARY MODIFICATION OF CONDITIONS OF

                                               RELEASE - 2
